Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 9, 2019

                                       No. 04-18-00439-CR

                                        Enrique GARCIA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2017-CRM-001083-D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding


                                          ORDER
        The reporter’s record in this appeal was original due October 4, 2018. When no record
was filed, this court issued a Rule 37.3 letter to the reporter, David J. Laurel, advising him the
record was late and that he should file a notification of late record within ten days of the date of
our letter or file the record within thirty days of the date of the letter. See TEX. R. APP. P. 37.3.
Neither a notification or late record nor the reporter’s record was filed. Accordingly, on
November 27, 2018, we rendered an order requiring the court reporter to file the record in this
court on or before December 27, 2018. We advised the reporter that if the record was not
received by that date, we might order him to appear and show cause why he should not be held in
contempt. Again, no record was filed and the reporter did not contact this court.

        On January 2 and 3, 2019, the clerk’s office of this court tried to reach Mr. Laurel by
telephone, leaving voicemails instructing him to contact the court. Mr. Laurel did not contact the
court. On January 4, 2019, the clerk’s office finally spoke to Mr. Laurel about the status of the
record. Mr. Laurel advised he would filed the record by the end of the day. However, no record
was filed. On January 7, 2019, the clerk’s office of this court again spoke with Mr. Laurel, who
stated he was searching for two exhibits, but would filed by record by January 8, 2019. The
clerk instructed Mr. Laurel that at a minimum he needed to file a notification of letter record
immediately. In compliance with the clerk’s instruction, Mr. Laurel filed a notification of late
record on January 7, 2019. In that notification, Mr. Laurel advises that the record is “almost
complete” and that he merely needs to “scan several additional exhibits.” He asks that we give
him until January 10, 2019 to file the record.
        After review, we GRANT the requested extension and ORDER court reporter David J.
Laurel to file the reporter’s record in this court on or before January 10, 2019, which is ninety-
eight days from the original due date. Mr. Laurel is advised that no further extension of time
to file the record will be granted without written proof of extraordinary circumstances.
Mr. Laurel is further advised that if the record is not filed in this court on or before
January 10, 2019, we may order him to appear and show cause why he should not be held
in contempt.

        We further order the clerk of this court to serve a copy of this order on court reporter
David J. Laurel by certified mail, return receipt requested and by first class United States mail, as
well as by email or other methods. Because “[t]he trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed, id. R. 35.3(c), we further order
the clerk of this court to serve a copy of this order on the trial court.




                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court